                 Case 19-12378-KBO              Doc 1156        Filed 07/01/20         Page 1 of 16




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )     Chapter 11
                                                                   )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                         )     Case No. 19-12378 (KBO)
                                                                   )
                                       Debtors.                    )     (Jointly Administered)
                                                                   )
                                                                   )

                                          AFFIDAVIT OF SERVICE

       I, Alain B. Francoeur, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On June 25, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served (1) via Email on the Core/2002 Email Service List
attached hereto as Exhibit A; (2) via Email on the ECF Notification Service List attached hereto
as Exhibit B; and (3) via First Class Mail on the Core/2002 Hardcopy Service List attached hereto
as Exhibit C:

            Order Approving Procedures for the Conversion of the Debtors’ Chapter 11 Cases to Cases
             Under Chapter 7 of the Bankruptcy Code [Docket No. 1144]

Dated: July 1, 2020

                                                                           /s/ Alain B. Francoeur
                                                                           Alain B. Francoeur
State of New York
County of New York

Subscribed and sworn to or affirmed before me on July 1, 2020, by Alain B. Francoeur, proved to
me on the basis of satisfactory evidence to be the person who appeared before me.
/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022
1
      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.



                                                                                                           SRF 43471
Case 19-12378-KBO   Doc 1156   Filed 07/01/20   Page 2 of 16




                       Exhibit A
                                                      Case 19-12378-KBO            Doc 1156         Filed 07/01/20        Page 3 of 16

                                                                                          Exhibit A
                                                                                  Core/2002 Email Service List
                                                                                       Served via Email

                    DESCRIPTION                                             NAME                                      NOTICE NAME                             EMAIL
                                                                                                                                               efay@bayardlaw.com
Counsel to Debtors                                      Bayard, P.A.                               Attn: Erin R. Fay and Daniel N. Brogan      dbrogan@bayardlaw.com
                                                                                                                                               jhoover@beneschlaw.com
                                                                                                   Attn: jennifer R. Hoover, Kevin M. Capuzzi, kcapuzzi@beneschlaw.com
The Official Unsecured Creditors Committee              Benesch, Friedlander, Coplan & Aronoff LLP and John C. Gentile                         jgentile@beneschlaw.com
Attorneys for Kenwal Steel Corp. and Nexteer
Automotive Corporation                                  Brooks Wilkins Sharkey & Turco, PLLC            Attn: Matthew E. Wilkins                    wilkins@bwst‐law.com

Counsel to Randstad General Partners (US), LLC          Bryan Cave Leighton Paisner LLP                 Attn: Mark I. Duedall                       mark.duedall@bclplaw.com
Counsel to Oracle America, Inc.                         Buchalter, A Professional Corporation           Attn: Shawn M. Christianson, Esq.           schristianson@buchalter.com

Counsel to Mercedes‐Benz U.S. International, Inc.       BURR & FORMAN LLP                               Attn: David W. Houston, IV                  dhouston@burr.com
Counsel to Mercedes‐Benz U.S. International, Inc.
and Mercedes‐Benz AG ("Mercedes")                       BURR & FORMAN LLP                               Attn: Derek F. Meek                         dmeek@burr.com
Counsel to Mercedes‐Benz U.S. International, Inc.
and Mercedes‐Benz AG ("Mercedes")                       Burr & Forman LLP                               Attn: J. Cory Falgowski                     jfalgowski@burr.com
Counsel to Multicraft International
Limited Partnership                                     BUTLER SNOW LLP                                 Attn: Adam M. Langley                       adam.langley@butlersnow.com
Delaware Attorney General                               Delaware Attorney General                       Attn: Bankruptcy Department                 attorney.general@state.de.us
Delaware Division of Revenue                            Delaware Division of Revenue                    Attn: Zillah Frampton                       FASNotify@state.de.us
Delaware Secretary of State                             Delaware Secretary of State                     Corporations Franchise Tax                  dosdoc_Ftax@state.de.us
                                                                                                        Attn: Officer, Managing Agent, or General
Delaware State Treasury                                 Delaware State Treasury                         Agent                                       statetreasurer@state.de.us
                                                                                                        Attn: Oscar N. Pinkas and Lauren            oscar.pinkas@dentons.com
The Official Unsecured Creditors Committee              Dentons US LLP                                  Macksoud                                    lauren.macksoud@dentons.com
The Official Unsecured Creditors Committee              Dentons US LLP                                  Attn: Sam J. Alberts                        sam.alberts@dentons.com
Counsel to Oracle America, Inc.                         DOSHI LEGAL GROUP, P.C.                         Attn: Amish R. Doshi, Esq.                  amish@doshilegal.com
                                                                                                        Attn: Christopher R. Belmonte, Pamela A.    CRBelmonte@duanemorris.com
Attorneys for Moody’s Investors Service, Inc.           Duane Morris LLP                                Bosswick                                    PABosswick@duanemorris.com
COUNSEL FOR TOYOTA MOTOR ENGINEERING &
MANUFACTURING NORTH AMERICA, INC.                       FROST BROWN TODD LLC                            Attn: A.J. Webb                             awebb@fbtlaw.com
COUNSEL FOR TOYOTA MOTOR ENGINEERING &
MANUFACTURING NORTH AMERICA, INC.                       FROST BROWN TODD LLC                            Attn: Patricia K. Burgess                   pburgess@fbtlaw.com
Counsel to Patriarch Partners Agency Services, LLC                                                      Attn: Robert V. Sartin and Benjamin M.      rsartin@fbtlaw.com
and Ark II CLO 2001‐1 Ltd.                              FROST BROWN TODD LLC                            Katz                                        bkatz@fbtlaw.com

       In re Dura Automotive Systems, LLC, et al. ,
       Case No. 19‐12378 (KBO)                                                            Page 1 of 3
                                                      Case 19-12378-KBO             Doc 1156           Filed 07/01/20         Page 4 of 16

                                                                                             Exhibit A
                                                                                   Core/2002 Email Service List
                                                                                        Served via Email

                   DESCRIPTION                                              NAME                                          NOTICE NAME                                EMAIL
Counsel to Patriarch Partners Agency
Services, LLC and Ark II CLO 2001‐1, Ltd.               FROST BROWN TODD LLC                               Attn: Ronald E. Gold, Esq.                 rgold@fbtlaw.com
                                                                                                           Attn: Ronald S. Gellert, Esq. and Amy D.   rgellert@gsbblaw.com
Counsel for Nissan Motor Acceptance Corporation Gellert Scali Busenkell & Brown, LLC                       Brown, Esq.                                abrown@gsbblaw.com

Counsel to Cortland Capital Market Services LLC         Goldberg Kohn LTD                                  Attn: Randall L. Klein                     randall.klein@goldbergkohn.com
Counsel to Iron Mountain Information                    Iron Mountain Information Management,
Management, LLC                                         LLC                                                Attn: Joseph Corrigan                      Bankruptcy2@ironmountain.com
Counsel to BMW Group                                    Jaffe Raitt Heuer & Weiss, P.C.                    Attn: Richard Kruger                       rkruger@jaffelaw.com
                                                                                                                                                      james.sprayregen@kirkland.com
                                                                                                           Attn: James H.M. Sprayregen, P.C., Marc    marc.kieselstein@kirkland.com
                                                                                                           Kieselstein, P.C. , Ryan Blaine Bennett,   ryan.bennett@kirkland.com
Counsel to Debtors                                      Kirkland & Ellis International LLP                 P.C., & Gregory F. Pesce                   gregory.pesce@kirkland.com
The Official Unsecured Crediors Committee               Lorentson Mfg. Co. SW., Inc.                       Attn: John Routt                           jroutt@lorentson.com
Counsel to Ford Motor Company                           McGuireWoods LLP                                   Attn: Elizabeth K. Sieg                    bsieg@mcguirewoods.com
                                                                                                           Attn: Mark E. Freedlander & Frank J.       mfreedlander@mcguirewoods.com
Counsel to Ford Motor Company                           McGuireWoods LLP                                   Guadagnino                                 fguadagnino@mcguirewoods.com
Counsel to Ford Motor Company                           McGuireWoods LLP                                   Attn: Nicholas A. DuPuis                   ndupuis@mcguirewoods.com
Attorney for Department of Revenue                      Missouri Department of Revenue                     Attn: Steven A. Ginther                    deecf@dor.mo.gov

Counsel to Dura Automotive OEM Customer Group Morris, Nichols, Arsht & Tunnell LLP                         Attn: Derek C. Abbott                      dabbott@mnat.com
                                                                                                           Attn: James R. Kelley and David G.         dthompson@nealharwell.com
Counsel to Bardin Hill Investment Partners              Neal & Harwell, PLC                                Thompson,                                  jkelley@nealharwell.com

United States Trustee for the District of Delaware      Office of the United States Trustee                Attn: Juliet Sarkessian                    Juliet.M.Sarkessian@usdoj.gov
                                                                                                                                                      mahmooth.faheem@pbgc.gov
Counsel to Pension Benefit Guaranty Corporation         Pension Benefit Guaranty Corporation               Attn: Faheem A. Mahmooth                   efile@pbgc.gov
                                                                                                                                                      rodgers.mailan@pbgc.gov
                                                                                                                                                      efile@pbgc.gov
Counsel to Pension Benefit Guaranty Corporation         Pension Benefit Guaranty Corporation               Attn: Mai Lan G. Rodgers, Lori A. Butler   butler.lori@pbgc.gov
                                                                                                                                                      meltzere@pepperlaw.com
                                                                                                           Attn: John H. Schanne, II, Marcy J.        schannej@pepperlaw.com
Counsel to Pilkington North America, Inc.               Pepper Hamilton LLP                                McLaughlin Smith                           mclaughm@pepperlaw.com
Counsel to Pilkington North America, Inc.               Pepper Hamilton LLP                                Attn: Kay S. Kress                         kressk@pepperlaw.com
Attorneys for Duff & Phelps, LLC                        Schulte Roth & Zabel LLP                           Attn: Michael L. Cook                      michael.cook@srz.com

       In re Dura Automotive Systems, LLC, et al. ,
       Case No. 19‐12378 (KBO)                                                               Page 2 of 3
                                                      Case 19-12378-KBO          Doc 1156          Filed 07/01/20         Page 5 of 16

                                                                                       Exhibit A
                                                                               Core/2002 Email Service List
                                                                                    Served via Email

                   DESCRIPTION                                            NAME                                        NOTICE NAME                                 EMAIL
Securities and Exchange Commission ‐
Headquarters                                            Securities & Exchange Commission               Attn: Secretary of the Treasury             secbankruptcy@sec.gov
Securities and Exchange Commission ‐ Regional           Securities & Exchange Commission ‐ NY                                                      bankruptcynoticeschr@sec.gov
Office                                                  Office                                         Attn: Bankruptcy Department                 NYROBankruptcy@SEC.GOV
Securities and Exchange Commission ‐ Regional           Securities & Exchange Commission ‐
Office                                                  Philadelphia Office                            Attn: Bankruptcy Department                 secbankruptcy@sec.gov

Counsel to the agent under the Debtors’
prepetition secured revolving credit agreement
and the agent under the Debtors’ proposed debtor‐
in‐possession financing facility                  Skadden, Arps, Slate, Meagher & Flom LLP             Attn: Carl T. Tullson                       ctullson@skadden.com

Counsel to the agent under the Debtors’
prepetition secured revolving credit agreement
and the agent under the Debtors’ proposed debtor‐
in‐possession financing facility                  Skadden, Arps, Slate, Meagher & Flom LLP             Attn: Ron E. Meisler                        rmeisler@skadden.com
Counsel to ALLSOURCE TRANSPORTATION, LLC dba
ALLSOURCE LOGISTICS                               Teri Hasenour Gordon B.P.R.                          Attn: Teri Hasenour Gordon                  teri@thgordonlaw.com
Counsel to TN Dept of Revenue                     TN Dept of Revenue                                   c/o TN Attorney General's Office            AGBankDelaware@ag.tn.gov
                                                                                                                                                   john.tishler@wallerlaw.com
                                                                                                       Attn: John C. Tishler, Katie G. Stenberg,   katie.stenberg@wallerlaw.com
Attorneys for the Zohar Debtors                         Waller Lansden Dortch & Davis, LLP             Tyler N. Layne                              tyler.layne@wallerlaw.com
Counsel to Lucerne International, Inc.                  Warner Norcross & Judd LLP                     Attn: Susan M. Cook                         smcook@wnj.com
                                                        WILSON, ELSER, MOSKOWITZ, EDELMAN &            Attn: Mark G. Ledwin, Esq. and Irene M.     mark.ledwin@wilsonelser.com
Counsel to Bombardier Transportation                    DICKER LLP                                     Costello, Esq.                              irene.costello@wilsonelser.com

Counsel to Young Technology Inc.                        WINDELS MARX LANE & MITTENDORF, LLP            Attn: James M. Sullivan                     jsullivan@windelsmarx.com
                                                                                                       Attn: Matthew P. Ward, Morgan L.            matthew.ward@wbd‐us.com
Counsel to Cortland Capital Market Services LLC         Womble Bond Dickinson (US) LLP                 Patterson                                   morgan.patterson@wbd‐us.com
Counsel to the agent under the Debtors’                                                                                                            mnestor@ycst.com
prepetition secured credit agreement, Attorneys                                                        Attn: Michael R. Nestor, Robert S. Brady,   RBrady@ycst.com
for the Zohar Debtors                                   Young Conaway Stargatt & Taylor, LLP           and Joseph M. Barry                         JBarry@ycst.com




       In re Dura Automotive Systems, LLC, et al. ,
       Case No. 19‐12378 (KBO)                                                           Page 3 of 3
Case 19-12378-KBO   Doc 1156   Filed 07/01/20   Page 6 of 16




                       Exhibit B
                                         Case 19-12378-KBO       Doc 1156       Filed 07/01/20    Page 7 of 16

                                                                      Exhibit B
                                                              ECF Notification Service List
                                                                   Served via email

                                               NAME                                              EMAIL
                           A.J. Webb on behalf of Creditor Toyota
                           Motor Engineering & Manufacturing North        awebb@fbtlaw.com;
                           America, Inc.                                  awebb@ecf.courtdrive.com
                           Adam D. Bruski on behalf of Creditor
                           Lucerne International, Inc.                    abruski@lambertleser.com
                           Adam Hiller on behalf of Creditor G/S
                           Leasing, Inc.                                  ahiller@adamhillerlaw.com
                           Alexa J. Kranzley on behalf of Interested
                           Party FCA US LLC                               kranzleya@sullcrom.com
                           Amish R. Doshi on behalf of Creditor Oracle
                           America, Inc.                                  amish@doshilegal.com
                           Amy D. Brown on behalf of Creditor Nissan
                           Motor Acceptance Corporation                   abrown@gsbblaw.com
                           CARL T TULLSON on behalf of Creditor Ark II
                           CLO 2001‐1 Ltd.                                Christopher.heaney@skadden.com
                           CARL T TULLSON on behalf of Creditor Dura
                           Automotive Angels, LLC                         Christopher.heaney@skadden.com
                           CARL T TULLSON on behalf of Creditor
                           Patriarch Partners Agency Services, LLC        Christopher.heaney@skadden.com
                           Carl Tullson on behalf of Creditor Dura        carl.tullson@skadden.com;
                           Buyer, LLC                                     Christopher.heaney@skadden.com
                                                                          carl.tullson@skadden.com;
                           Carl Tullson on behalf of Creditor Lynn Tilton Christopher.heaney@skadden.com

                           Carl Tullson on behalf of Creditor Patriarch   carl.tullson@skadden.com;
                           Partners Management Group, LLC                 Christopher.heaney@skadden.com
                           Carl Tullson on behalf of Creditor Patriarch   carl.tullson@skadden.com;
                           Partners, LLC                                  Christopher.heaney@skadden.com


In re: Dura Automotive Systems, LLC, et al.
Case No. 19‐12378 (KBO)                                                Page 1 of 7
                                         Case 19-12378-KBO      Doc 1156       Filed 07/01/20    Page 8 of 16

                                                                     Exhibit B
                                                             ECF Notification Service List
                                                                  Served via email

                                              NAME                                              EMAIL

                           Charles S. Stahl, Jr. on behalf of Creditor
                           Toyota Industries Commercial Finance, Inc.
                           (f/k/a Toyota Motor Credit Corporation)       cstahl@smbtrials.com

                           Christopher Dean Loizides on behalf of
                           Creditor Dassault Systemes Americas Corp. loizides@loizides.com
                                                                       cbelmonte@ssbb.com;
                           Christopher R. Belmonte on behalf of        pbosswick@ssbb.com;
                           Interested Party Moody's Investors Service, managingclerk@ssbb.com;
                           Inc.                                        asnow@ssbb.com

                           Daniel N. Brogan on behalf of Debtor Dura
                           Automotive Systems Cable Operations, LLC      dbrogan@bayardlaw.com
                           Daniel N. Brogan on behalf of Debtor Dura
                           Automotive Systems, LLC                       dbrogan@bayardlaw.com
                           Daniel N. Brogan on behalf of Debtor Dura
                           Fremont LLC                                   dbrogan@bayardlaw.com
                           Daniel N. Brogan on behalf of Debtor Dura
                           G.P.                                          dbrogan@bayardlaw.com
                           Daniel N. Brogan on behalf of Debtor Dura
                           Mexico Holdings, LLC                          dbrogan@bayardlaw.com
                           Daniel N. Brogan on behalf of Debtor Dura
                           Operating, LLC                                dbrogan@bayardlaw.com
                           Daniel N. Brogan on behalf of Debtor NAMP,
                           LLC                                           dbrogan@bayardlaw.com




In re: Dura Automotive Systems, LLC, et al.
Case No. 19‐12378 (KBO)                                               Page 2 of 7
                                         Case 19-12378-KBO      Doc 1156       Filed 07/01/20   Page 9 of 16

                                                                     Exhibit B
                                                             ECF Notification Service List
                                                                  Served via email

                                              NAME                                           EMAIL
                                                                         dabbott@mnat.com;
                                                                         meghan‐leyh‐4080@ecf.pacerpro.com;
                           Derek C. Abbott on behalf of Interested       emily‐malafronti‐2874@ecf.pacerpro.com;
                           Party Dura Automotive OEM Customer            glenn‐reimann‐6767@ecf.pacerpro.com;
                           Group                                         derek‐abbott‐1155@ecf.pacerpro.com
                           Drew McGehrin on behalf of Creditor Chubb
                           Companies                                 dsmcgehrin@duanemorris.com
                           Erin R Fay on behalf of Debtor Dura       efay@bayardlaw.com;
                           Automotive Systems, LLC                   lmorton@bayardlaw.com

                           Faheem A. Mahmooth on behalf of Creditor
                           Pension Benefit Guaranty Corporation          mahmooth.faheem@pbgc.gov; efile@pbgc.gov
                           Garvan F. McDaniel on behalf of Creditor      gfmcdaniel@dkhogan.com;
                           Express Scripts, Inc.                         gdurstein@dkhogan.com
                           Gregory Joseph Flasser on behalf of Debtor
                           Dura Automotive Systems, LLC                  gflasser@bayardlaw.com
                                                                         jaffeh@pepperlaw.com;
                                                                         jaffeh@ecf.inforuptcy.com;
                           Henry Jon Jaffe on behalf of Interested Party wlbank@ecf.inforuptcy.com;
                           C.H. Robinson Worldwide, Inc.                 molitorm@pepperlaw.com
                           James E. Huggett on behalf of Creditor        jhuggett@margolisedelstein.com;
                           Oracle America, Inc.                          tyeager@margolisedelstein.com
                           Janet Z. Charlton on behalf of Creditor       de‐ecfmail@mwc‐law.com;
                           Dajaco Industries Inc.                        de‐ecfmail@ecf.inforuptcy.com
                           Jennifer R. Hoover on behalf of Creditor
                           Committee Official Committee of Unsecured jhoover@beneschlaw.com;
                           Creditors                                     debankruptcy@beneschlaw.com



In re: Dura Automotive Systems, LLC, et al.
Case No. 19‐12378 (KBO)                                               Page 3 of 7
                                         Case 19-12378-KBO      Doc 1156       Filed 07/01/20     Page 10 of 16

                                                                      Exhibit B
                                                              ECF Notification Service List
                                                                   Served via email

                                                NAME                                      EMAIL
                           John C Gentile on behalf of Creditor
                           Committee Official Committee of Unsecured jgentile@beneschlaw.com;
                           Creditors                                  debankruptcy@beneschlaw.com
                                                                      schannej@pepperlaw.com;
                                                                      wlbank@pepperlaw.com;
                                                                      smithda@pepperlaw.com;
                                                                      schannej@ecf.inforuptcy.com;
                           John Henry Schanne, II on behalf of        wlbank@ecf.inforuptcy.com;
                           Interested Party Pilkington North America, molitorm@pepperlaw.com;
                           Inc.                                       hardinp@pepperlaw.com
                           Jordan E Sazant on behalf of Interested
                           Party Zohar II 2005‐1, Limited             bankfilings@ycst.com
                           Jordan E Sazant on behalf of Interested
                           Party Zohar III, Limited                   bankfilings@ycst.com

                           Joseph Corrigan on behalf of Creditor Iron
                           Mountain Information Management, LLC            Bankruptcy2@ironmountain.com
                           Joseph M. Barry on behalf of Creditor Zohar
                           Debtors                                         bankfilings@ycst.com
                           Joseph M. Barry on behalf of Interested
                           Party Zohar II 2005‐1, Limited                  bankfilings@ycst.com
                           Joseph M. Barry on behalf of Interested
                           Party Zohar III, Limited                        bankfilings@ycst.com
                           Joseph O. Larkin on behalf of Creditor Ark II   Joseph.Larkin@skadden.com;
                           CLO 2001‐1 Ltd.                                 Christopher.heaney@skadden.com
                           Joseph O. Larkin on behalf of Creditor Dura     Joseph.Larkin@skadden.com;
                           Automotive Angels, LLC                          Christopher.heaney@skadden.com
                           Joseph O. Larkin on behalf of Creditor          Joseph.Larkin@skadden.com;
                           Patriarch Partners Agency Services, LLC         Christopher.heaney@skadden.com

In re: Dura Automotive Systems, LLC, et al.
Case No. 19‐12378 (KBO)                                                Page 4 of 7
                                         Case 19-12378-KBO     Doc 1156       Filed 07/01/20    Page 11 of 16

                                                                     Exhibit B
                                                             ECF Notification Service List
                                                                  Served via email

                                               NAME                                            EMAIL
                           Juliet M. Sarkessian on behalf of U.S.
                           Trustee US TRUSTEE                            juliet.m.sarkessian@usdoj.gov
                           Justin Cory Falgowski on behalf of Creditor
                           Mercedes‐Benz AG                              jfalgowski@burr.com

                           Justin Cory Falgowski on behalf of Creditor
                           Mercedes‐Benz U.S. International, Inc.        jfalgowski@burr.com
                           Justin N. Kattan on behalf of Creditor
                           Committee Official Committee of Unsecured     justin.kattan@dentons.com;
                           Creditors                                     docketny@dentons.com
                           Kaitlin R. Walsh on behalf of Creditor
                           Dassault Systemes Americas Corp.              krwalsh@mintz.com

                           Kay Standridge Kress on behalf of Interested
                           Party Pilkington North America, Inc.         kressk@pepperlaw.com
                           Kevin M. Capuzzi on behalf of Creditor
                           Committee Official Committee of Unsecured kcapuzzi@beneschlaw.com;
                           Creditors                                    debankruptcy@beneschlaw.com
                                                                        brown@lrclaw.com;
                           Kimberly A. Brown on behalf of Creditor      ramirez@lrclaw.com;
                           Toyota Motor Engineering & Manufacturing dellose@lrclaw.com;
                           North America, Inc.                          snyder@lrclaw.com
                           Laura L. McCloud on behalf of Creditor TN
                           Dept of Revenue                              agbankdelaware@ag.tn.gov
                           Lori A. Butler on behalf of Creditor Pension
                           Benefit Guaranty Corporation                 butler.lori@pbgc.gov; efile@pbgc.gov
                           Mai Lan Rodgers on behalf of Creditor        rodgers.mailan@pbgc.gov;
                           Pension Benefit Guaranty Corporation         efile@pbgc.gov


In re: Dura Automotive Systems, LLC, et al.
Case No. 19‐12378 (KBO)                                               Page 5 of 7
                                         Case 19-12378-KBO     Doc 1156       Filed 07/01/20    Page 12 of 16

                                                                     Exhibit B
                                                             ECF Notification Service List
                                                                  Served via email

                                              NAME                                             EMAIL
                           Mark G. Ledwin on behalf of Creditor
                           Bombardier Transportation                     mark.ledwin@wilsonelser.com
                           Mark Iver Duedall on behalf of Creditor       mark.duedall@bryancave.com;
                           Randstad General Partners (US), LLC           Deborah.field@bclplaw.com
                           Mark L. Desgrosseilliers on behalf of         desgross@chipmanbrown.com;
                           Interested Party Adient PLC                   dero@chipmanbrown.com
                           Mark T Hurford on behalf of Creditor
                           Eastern Sintered Alloys, Inc                  mhurford@camlev.com
                           Mark T Hurford on behalf of Creditor Wald,
                           LLC                                           mhurford@camlev.com
                           Matthew E. Wilkins on behalf of Creditor      wilkins@bwst‐law.com;
                           Kenwal Steel Corp.                            marbury@bwst‐law.com

                           Matthew E. Wilkins on behalf of Creditor      wilkins@bwst‐law.com;
                           Nexteer Automotive Corporation                marbury@bwst‐law.com
                           Matthew P. Ward on behalf of Interested
                           Party Cortland Capital Market Services LLC,  matthew.ward@wbd‐us.com; Heidi.sasso@wbd‐
                           as Agent                                     us.com;chris.lewis@wbd‐us.com
                                                                        morgan.patterson@wbd‐us.com;
                           Morgan L. Patterson on behalf of Creditor Heidi.sasso@wbd‐us.com;
                           DIP Lenders                                  chris.lewis@wbd‐us.com
                           Morgan L. Patterson on behalf of Interested morgan.patterson@wbd‐us.com;
                           Party Cortland Capital Market Services LLC, Heidi.sasso@wbd‐us.com;
                           as Agent                                     chris.lewis@wbd‐us.com
                           Reliable Companies                           gmatthews@reliable‐co.com
                           Richardo I. Kilpatrick on behalf of Creditor
                           Dajaco Industries Inc.                       rkilpatrick@kaalaw.com



In re: Dura Automotive Systems, LLC, et al.
Case No. 19‐12378 (KBO)                                               Page 6 of 7
                                         Case 19-12378-KBO      Doc 1156        Filed 07/01/20   Page 13 of 16

                                                                        Exhibit B
                                                              ECF Notification Service List
                                                                   Served via email

                                              NAME                                            EMAIL
                                                                           rgold@fbtlaw.com;
                                                                           awebb@fbtlaw.com;
                           Ronald E Gold on behalf of Creditor Ark II      eseverini@fbtlaw.com;
                           CLO 2001‐1 Ltd.                                 bparker@fbtlaw.com
                                                                           rgold@fbtlaw.com;
                                                                           awebb@fbtlaw.com;
                           Ronald E Gold on behalf of Creditor             eseverini@fbtlaw.com;
                           Patriarch Partners Agency Services, LLC         bparker@fbtlaw.com
                           Sam J. Alberts on behalf of Creditor
                           Committee Official Committee of Unsecured       sam.alberts@dentons.com;
                           Creditors                                       docket.general.lit.wdc@dentons.com
                           Shawn M. Christianson on behalf of Creditor     schristianson@buchalter.com;
                           Oracle America, Inc.                            cmcintire@buchalter.com
                           Sophie E. Macon on behalf of Debtor Dura        smacon@bayardlaw.com;
                           Automotive Systems, LLC                         ryan‐besaw‐6605@ecf.pacerpro.com
                           Steven A. Ginther on behalf of Creditor
                           Missouri Department of Revenue                  deecf@dor.mo.gov
                           Susan M. Cook on behalf of Creditor
                           Lucerne International, Inc.                     smcook@wnj.com
                           Sven Thure Nylen, IV on behalf of Creditor
                           Committee Official Committee of Unsecured       snylen@beneschlaw.com;
                           Creditors                                       dblanton@beneschlaw.com
                           William A. Hazeltine on behalf of Creditor
                           Lucerne International, Inc.                     Bankruptcy001@sha‐llc.com
                           William F. Taylor, Jr., Jr. on behalf of
                           Creditor Constellation NewEnergy Gas            bankruptcydel@mccarter.com;
                           Division, LLC                                   bankruptcydel@mccarter.com
                           William F. Taylor, Jr., Jr. on behalf of        bankruptcydel@mccarter.com;
                           Creditor Constellation NewEnergy, Inc.          bankruptcydel@mccarter.com

In re: Dura Automotive Systems, LLC, et al.
Case No. 19‐12378 (KBO)                                                 Page 7 of 7
Case 19-12378-KBO   Doc 1156   Filed 07/01/20   Page 14 of 16




                        Exhibit C
                                                     Case 19-12378-KBO        Doc 1156         Filed 07/01/20   Page 15 of 16

                                                                                      Exhibit C
                                                                          Core/2002 Hardcopy Service List
                                                                             Served via First Class Mail


                    DESCRIPTION                                              NAME                                                    ADDRESS
                                                                                                        Centralized Insolvency Operation
                                                                                                        2970 Market Street
                                                                                                        Mail Stop 5‐Q30.133
Internal Revenue Service                                  Internal Revenue Service                      Philadelphia PA 19104‐5016
                                                                                                        Centralized Insolvency Operation
                                                                                                        P.O. Box 7346
Internal Revenue Service                                  Internal Revenue Service                      Philadelphia PA 19101‐7346
                                                                                                        801 Broadway
IRS MDP 146                                               IRS MDP 146                                   Nashville TN 37203

United States Trustee for the District of Delaware Office of the United States Trustee                  ADDRESS ON FILE
                                                                                                        Attn: General Counsel
                                                                                                        Atlanta Federal Center
                                                                                                        61 Forsyth Street
Environmental Protection Agency                           Region 4 (AL, FL, GA, KY, MS, NC, SC, TN)     Atlanta GA 30303‐3104
                                                                                                        Attn: General Counsel
                                                                                                        77 West Jackson Boulevard
Environmental Protection Agency                           Region 5 (IL, IN, MI, MN, OH, WI)             Chicago IL 60604‐3507
                                                                                                        Attn: General Counsel
                                                                                                        1445 Ross Avenue
                                                                                                        Suite 1200
Environmental Protection Agency                           Region 6 (AR, LA, NM, OK, TX)                 Dallas TX 75202‐2733
                                                                                                        Attn: General Counsel
                                                                                                        11201 Renner Blvd.
Environmental Protection Agency                           Region 7 (IA, KS, MO, NE)                     Lenexa KS 66219
                                                                                                        Attn: Bankruptcy Dept
                                                                                                        100 West Randolph Street
Attorney State General                                    State of Illinois Attorney General            Chicago IL 60601




      In re Dura Automotive Systems, LLC, et al. ,
      Case No. 19‐12378 (KBO)                                                         Page 1 of 2
                                                     Case 19-12378-KBO       Doc 1156       Filed 07/01/20     Page 16 of 16

                                                                                   Exhibit C
                                                                         Core/2002 Hardcopy Service List
                                                                            Served via First Class Mail


                    DESCRIPTION                                             NAME                                                    ADDRESS
                                                                                                       Attn: Bankruptcy Dept
                                                                                                       G. Mennen Williams Building, 7th Floor
                                                                                                       525 W. Ottawa St., P.O. Box 30212
Attorney State General                                    State of Michigan Attorney General           Lansing MI 48909‐0212
                                                                                                       Attn: Bankruptcy Dept
                                                                                                       Supreme Court Building
                                                                                                       207 W. High St.
Attorney State General                                    State of Missouri Attorney General           Jefferson City MO 65102
                                                                                                       Attn: Bankruptcy Dept
                                                                                                       P.O. Box 20207
Attorney State General                                    State of Tennessee Attorney General          Nashville TN 37202‐0207
                                                                                                       Attn: Bankruptcy Dept
                                                                                                       Capitol Station
                                                                                                       PO Box 12548
Attorney State General                                    State of Texas Attorney General              Austin TX 78711‐2548
                                                                                                       U.S. Attorney's Office
                                                                                                       Hercules Building
The United States Attorney’s Office for the District The United States Attorney’s Office for the       1313 N. Market Street
of Delaware                                          District of Delaware                              Wilmington DE 19801
                                                                                                       Office of Reorganization
                                                                                                       950 East Paces Ferry Road, N.E.
                                                                                                       Suite 900
U.S. Securities and Exchange Commission                   U.S. Securities and Exchange Commission      Atlanta GA 30326‐1382




      In re Dura Automotive Systems, LLC, et al. ,
      Case No. 19‐12378 (KBO)                                                      Page 2 of 2
